DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0199155) in view of Oak (US 2010/0142989).
(1) regarding claim 1:
Cho ‘155 discloses an image forming apparatus (100 in Fig. 2) comprising: 
a processor (control unit 120 in Fig. 2); and 
a memory storing instructions executable by the processor (storage unit 130 in Fig 2 and paragraph [0058]), 
wherein the processor executes the instructions (paragraph [0056], where the control unit operates the image forming apparatus 100) to: 

display a user interface where a function corresponding to the authenticated one-time authentication information is activated according to a result of the authentication (paragrap0h [0071]-[0072] and [0079], where a user interface is displayed corresponding to the user identification based on the user password entered).
Cho ‘155 discloses all the subject matter as described above except authenticate the obtained one-time authentication information by using previously stored one-time authentication information, wherein the previously stored one-time authentication information is generated by using user information and image forming apparatus information; and
However, Oak ‘989 teaches authenticate the obtained one-time authentication information by using previously stored one-time authentication information (paragraph [0090]-[0094], where the authentication is performed based on previously stored authentication data), wherein the previously stored one-time authentication information is generated by using user information and image forming apparatus information (paragraph [0090]-[0094] and [00139], where the stored authentication information is generating using username and the apparatus previously used); and
Having a system of Oak ‘989 reference and then given the well-established teaching of Cho ‘155 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho ‘155 to include the limitations as taught by Oak ‘989 because since it is possible to 

(2) regarding claim 2:
Cho ‘155 discloses all the subject matter as described above except check whether one-time authentication information that is identical with the obtained one-time authentication information is stored in the image forming apparatus, and 
when the one-time authentication information is stored in the image forming apparatus, check user authority corresponding to the one-time authentication information.
However, Oak ‘989 teaches check whether one-time authentication information that is identical with the obtained one-time authentication information is stored in the image forming apparatus (paragraph [0090]-[0094], where the authentication is performed based on previously stored authentication data), and 
when the one-time authentication information is stored in the image forming apparatus, check user authority corresponding to the one-time authentication information (paragraph [0090]-[0091], where user authority is checked after the user is authenticated).
Having a system of Oak ‘989 reference and then given the well-established teaching of Cho ‘155 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho ‘155 to include the limitations as taught by Oak ‘989 because since it is possible to authenticate a user without a separate authentication server, an image forming system can be configured with a low cost (paragraph [0228]).


Cho ‘155 further discloses wherein the processor further executes the instructions to request additional authentication information according to the result of the authentication (paragrap0h [0076]-[0077], where if an authentication fails, additional information form the user is requested (another try)).

(4) regarding claim 4:
Cho ‘155 discloses all the subject matter as described above except wherein the processor further executes the instructions to generate one-time authentication information that comprises at least one of user information, image forming apparatus information, information regarding a user's authority, information regarding a function available to the user, or a number of possible authentications of the one-time authentication information.
However, Oak ‘989 teaches wherein the processor further executes the instructions to generate one-time authentication information that comprises at least one of user information, image forming apparatus information (paragraph [0090]-[0094] and [00139], where the stored authentication information is generating using username and the apparatus previously used), information regarding a user's authority, information regarding a function available to the user, or a number of possible authentications of the one-time authentication information.
Having a system of Oak ‘989 reference and then given the well-established teaching of Cho ‘155 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

(5) regarding claim 8:
Cho ‘155 further discloses wherein the processor further executes the instructions to display at least one of an authentication success message, an authentication error message (paragraph [0065], where an authentication error message is displayed), or an authentication expiration message according to the result of the authentication.

(6) regarding claim 9:
Cho ‘155 discloses all the subject matter as described above except wherein the processor further executes the instructions to at least one of obtain identification (ID) of the one-time authentication information from the user or obtain a file of the one-time authentication information from an external device.
However, Oak ‘989 teaches wherein the processor further executes the instructions to at least one of obtain identification (ID) of the one-time authentication information from the user or obtain a file of the one-time authentication information from an external device (paragraph [0090][-0091], where the authentication information is obtained form an external apparatus 200).
Having a system of Oak ‘989 reference and then given the well-established teaching of Cho ‘155 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

(7) regarding claim 11:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(8) regarding claim 12:
The limitations are similar to those treated in claim 2 and are met by the same references as discussed above.

(9) regarding claim 13:
Cho ‘155 discloses all the subject matter as described above except wherein the one-time authentication in-WO 2019/112135PCT/KR2018/008508 17 formation comprises at least one of user information, image forming apparatus information, information regarding a user's authority, information regarding a function available to the user, or a number of possible authentications of the one-time authentication information.
However, Oak ‘989 teaches wherein the one-time authentication in-WO 2019/112135PCT/KR2018/008508 17 formation comprises at least one of user information, image forming apparatus information  (paragraph [0090]-[0094] and [00139], where the stored authentication information is generating using username and the apparatus previously used), information regarding a 
Having a system of Oak ‘989 reference and then given the well-established teaching of Cho ‘155 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho ‘155 to include the limitations as taught by Oak ‘989 because since it is possible to authenticate a user without a separate authentication server, an image forming system can be configured with a low cost (paragraph [0228]).

(10) regarding claim 14:
The limitations are similar to those treated in claim 4 and are met by the same references as discussed above.

(11) regarding claim 15:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0199155) and Oak (US 2010/0142989) as applied to claims above, and further in view of Akita (US 2006/0101279).
(1) regarding claim 6:
Cho ‘155 and Oak ‘989 disclose all the subject matter as described above except wherein the processor further executes the instructions to deduct, when the 
However, Akita ‘279 teaches wherein the processor further executes the instructions to deduct, when the authenticating of the oneWO 2019/112135PCT/KR2018/008508-16time authentication information is completed, a number of possible authentications corresponding to the one-time authentication information by 1 (paragraph [0047] and [0053]-[0055], where the number of effective times an authentication can be entered is decreased by 1).
Having a system of Akita ‘279 reference and then given the well-established teaching of Cho ‘155 and Oak ‘989, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho ‘155 and Oak ‘989 to include the limitations as taught by Akita ‘279 because an illegal use of a temporary ID due to leakage of the temporary ID is prevented from occurring (paragraph [0047]).

(2) regarding claim 7:
Cho ‘155 and Oak ‘989 disclose all the subject matter as described above except wherein the processor further executes the instructions to block, when a number of possible authentications corresponding to the one-time authentication information is 0, access via the one-time authentication information.
However, Akita ‘279 teaches wherein the processor further executes the instructions to block, when a number of possible authentications corresponding to the one-time authentication information is 0, access via the one-time authentication 
Having a system of Akita ‘279 reference and then given the well-established teaching of Cho ‘155 and Oak ‘989, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho ‘155 and Oak ‘989 to include the limitations as taught by Akita ‘279 because an illegal use of a temporary ID due to leakage of the temporary ID is prevented from occurring (paragraph [0047]).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 5 discloses the unique and distinct limitations of “wherein the processor further executes the instructions to transmit the generated one-time authentication information to a user contact address corresponding to the user information”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claim 10 discloses the unique and distinct limitations of “wherein the processor further executes the instructions to authenticate the one-time authentication information, based on a structure of the file of the one-time authentication information obtained from the external device”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675